COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00257-CR


CHRISTOPHER DONTA MURRY                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      After Appellant Christopher Donta Murry pleaded guilty to aggravated

assault, the trial court sentenced him to ten years’ imprisonment and a $750 fine,

suspended the imprisonment portion of the sentence, and placed Murry on

community supervision for ten years. See Tex. Penal Code Ann. § 22.02 (West

Supp. 2011). The State filed a motion to revoke community supervision, alleging



      1
       See Tex. R. App. P. 47.4.
that Murry (1) failed to report to his supervision officer for three months, (2) failed

to provide his supervision officer with written proof of completion of the monthly

community service requirements, (3) failed to pay the supervision fee, (4) failed

to pay the crime stopper fee, (5) failed to notify the Community Supervision and

Corrections Department of his change of address, (6) failed to complete the

Cognitive Corrective Training Class and the Anger Management Class, and (7)

failed to timely attend the Probation Orientation class. Murry pleaded true to all

of the above allegations. The trial court found all of the allegations to be true,

revoked Murry’s community supervision, and sentenced him to ten years’

imprisonment.

      Murry’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. This

court afforded Murry the opportunity to file a brief on his own behalf, but he did

not do so. The State has filed a letter brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only


      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                          2
then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and the State’s

letter brief. We agree with counsel that this appeal is wholly frivolous and without

merit; we find nothing in the record that arguably might support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly,

we grant counsel’s motion to withdraw and affirm the trial court’s judgment.

      .

                                                   PER CURIAM

PANEL: WALKER; LIVINGSTON, C.J.; and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 14, 2013




                                         3